                          Case 18-50481-BLS            Doc 90       Filed 10/24/18       Page 1 of 13



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11
         RMH FRANCHISE HOLDINGS, INC., et al.,1                       Case No. 18-11092 (BLS)
                          Debtors.                                    (Jointly Administered)

         DINE BRANDS GLOBAL, INC.,
         APPLEBEE’S RESTAURANTS LLC, and                              Adv. Pro. No. 18-50481 (BLS)
         APPLEBEE’S FRANCHISOR LLC
                                                                      Objection Deadline: TBD
                          Plaintiffs,                                 Hearing Date: TBD
                          v.
         RMH FRANCHISE HOLDINGS, INC.,
         NULNK, INC., RMH ILLINOIS, LLC, RMH
                                                                      DEBTORS’ MOTION FOR ENTRY OF AN
         FRANCHISE CORP., and CONTEX
                                                                      ORDER (I) AWARDING REASONABLE
         RESTAURANTS, INC.,
                                                                      ATTORNEYS’ FEES AND EXPENSES AND
                          Defendants.                                 (II) DIRECTING THE FRANCHISOR TO
                  -and-                                               PAY SUCH ATTORNEYS’ FEES AND
                                                                      EXPENSES TO THE DEBTORS
         BANK OF AMERICA, N.A., as
         Administrative Agent, Collateral Agent and
         L/C Issuer, and THE OFFICIAL
         COMMITTEE OF UNSECURED
         CREDITORS,
                          Intervenors.

         RMH FRANCHISE HOLDINGS, INC.,
         NULNK, INC., RMH ILLINOIS, LLC, RMH
         FRANCHISE CORP., and CONTEX
         RESTAURANTS, INC.,
                          Counterclaim Plaintiffs,
                          v.
         DINE BRANDS GLOBAL, INC.,
         APPLEBEE’S RESTAURANTS LLC, and
         APPLEBEE’S FRANCHISOR LLC
                          Counterclaim Defendants.


         1
           The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
         Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
         (1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
         Concourse Parkway, N.E. Suite 600, Atlanta, GA 30328.
01:23656607.9
                         Case 18-50481-BLS              Doc 90        Filed 10/24/18      Page 2 of 13



                 RMH Franchise Holdings, Inc. and its affiliated debtors and debtors in possession in the

         above-captioned chapter 11 cases (collectively, the “Debtors”), by their undersigned attorneys,

         hereby submit this motion (the “Motion”)2 for entry of an order, pursuant to § 105(a) of title 11

         of the United States Code (the “Bankruptcy Code”), Rule 7054 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”), and § 19.3 of the Franchise Agreements,

         (i) awarding the Debtors reasonable attorneys’ fees and expenses attributable to the above-

         captioned adversary proceeding (the “Adversary Proceeding”) as of the date of the Court’s

         Opinion [Adv. Docket No. 77] (the “Opinion Date”), plus additional attorneys’ fees and

         expenses incurred (a) in connection with the enforcement or appeal of the Judgment Order (as

         defined below) and (b) in pursuing this Motion to final resolution, including any appeals, and

         (ii) directing the Franchisor to pay such attorneys’ fees and expenses to the Debtors within five

         (5) business days of the entry of an order approving this Motion.3 In support of this Motion, the

         Debtors respectfully state as follows:

                                              JURISDICTION AND VENUE

                 1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334, and the Amended Standing Order of Reference from the United States District Court for

         2
           The Court has scheduled a pretrial conference for November 19, 2018, at 10:00 a.m. to discuss attorneys’ fees and
         other issues. See Docket No. 83. In addition, the Franchisor has filed a notice of appeal regarding the Judgment
         Order (as defined below). See Docket No. 81. Out of an abundance of caution, as the Debtors advised the Court at
         the hearing on October 11, 2018, the Debtors are filing this Motion within 14 days of entry of the Judgment Order.
         See Fed. R. Bankr. P. 7054(b)(2); Fed. R. Civ. P. 54(d)(2).
         3
           The reasonable attorneys’ fees and expenses that this Motion seeks in connection with and related to the
         Adversary Proceeding include the attorneys’ fees and expenses incurred defending against the Lift Stay Motion (as
         defined below), which the Court determined was properly presented by way of the Adversary Proceeding, and any
         other attorneys’ fee and expenses attributable or otherwise related to the Adversary Proceeding, such as those
         incurred due to the implications of the Franchisor pursuing termination of the Franchise Agreements, or asserting
         that the Franchise Agreements were terminated, and “the looming ruling by the Court on the franchise termination
         issue.” Objection of Bank of America, N.A. to Debtors’ Motion for Interim and Final Orders (A) Authorizing
         Postpetition Use of Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling a Final Hearing Pursuant to
         Bankruptcy Rule 4001(b), and (D) Granting Related Relief at 2 [Docket No. 437]. For the avoidance of doubt, the
         Debtors fully reserve any and all rights to seek attorneys’ fees and expenses under Section 19.3 of the Franchise
         Agreement for attorneys’ fees and expenses unrelated to the Adversary Proceeding.
01:23656607.9
                                                                  2
                       Case 18-50481-BLS          Doc 90       Filed 10/24/18    Page 3 of 13



         the District of Delaware, dated as of February 29, 2012 (the “Amended Standing Order”). This

         is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and pursuant to Rule 9013-1(f) of the

         Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

         District of Delaware, the Debtors consent to the entry of a final order by the Court in connection

         with this Motion to the extent that it is later determined that the Court, absent consent of the

         parties, cannot enter final orders or judgments in connection herewith consistent with Article III

         of the United States Constitution. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408

         and 1409.

                2.      The statutory and legal predicates for the relief requested herein are § 105(a) of

         the Bankruptcy Code and Bankruptcy Rule 7054.

                                                  BACKGROUND

                3.      On May 8, 2018 (the “Petition Date”), each of the Debtors commenced a

         voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate

         their businesses and manage their properties as debtors in possession pursuant to sections

         1107(a) and 1108 of the Bankruptcy Code. An official committee of unsecured creditors (the

         “Committee”) was appointed on May 24, 2018. No request has been made for the appointment

         of a trustee or an examiner.

                4.      On May 16, 2018, the Franchisor filed Applebee’s Motion to Modify the

         Automatic Stay [Docket No. 91] (the “Lift Stay Motion”), seeking a declaratory judgment that

         the Franchise Agreements terminated prepetition.

                5.      On May 23, 2018, the Court held a telephonic hearing on the Lift Stay Motion

         and ruled that the relief requested by the Franchisor was properly presented by way of an

         adversary proceeding.


01:23656607.9
                                                           3
                       Case 18-50481-BLS         Doc 90       Filed 10/24/18   Page 4 of 13



                 6.     On May 25, 2018, the Franchisor commenced this Adversary Proceeding by filing

         the Complaint. See Adv. Docket No. 1. In the Complaint, the Franchisor alleged that it had

         terminated the Debtors’ Franchise Agreements prior to the Petition Date.

                 7.     On June 15, 2018, the Court entered an order [Adv. Docket No. 6], approving a

         stipulation between the Debtors, the Franchisor, the Committee, and Bank of America, N.A.

         (“BOA”), providing that, among other things, that the Committee and BOA would be permitted

         to intervene in the Adversary Proceeding, with all responses to the Complaint due June 22, 2018.

                 8.     On June 19, 2018, the Debtors filed their Answer and Counterclaims. See Adv.

         Docket No. 7. In the Counterclaims, the Debtors alleged, among other things, that the

         Franchisor’s purported termination of the Franchise Agreements was improper and ineffective.

                 9.     On June 21, 2018, BOA filed an answer to the Franchisor’s complaint and cross-

         claims against the Franchisor and the Debtors (the “BOA Cross-Claims”). See Adv. Docket No.

         9. In the BOA Cross-Claims, BOA alleged that its first-priority security interests were superior

         to any rights the Franchisor may have in the Debtors’ assets and that the Franchisor had

         contractually subordinated its interests in the Debtors’ leases and business assets to BOA’s

         interests.

                 10.    On June 22, 2018, the Committee filed an answer to the Franchisor’s Complaint

         and incorporated by reference the Debtors’ Counterclaims against the Franchisor. See Adv.

         Docket No. 12.

                 11.    On July 13, 2018, the Franchisor filed answers to the Committee’s counterclaims

         [Adv. Docket No. 31], the Debtors’ Counterclaims [Adv. Docket No. 32], and the BOA Cross-

         Claims [Adv. Docket No. 33].




01:23656607.9
                                                          4
                           Case 18-50481-BLS              Doc 90        Filed 10/24/18      Page 5 of 13



                   12.      Also on July 13, 2018, the Debtors filed an answer to the BOA Cross-Claims

         [Adv. Docket No. 35].

                   13.      On July 16, 2018, the Court entered an order [Adv. Docket No. 36], approving a

         stipulation between the Committee and BOA providing that the Committee’s answer to the BOA

         Cross-Claims would be due July 23, 2018. The Committee filed an answer to the BOA Cross-

         Claims on July 23, 2018, as required by the stipulation. [Adv. Docket No. 46].

                   14.      On July 17, 2018, the Franchisor filed its motion for summary judgment [Adv.

         Docket No. 38] (the “Franchisor’s Motion for Summary Judgment”) and accompanying brief

         [Adv. Docket No. 39] and supporting affidavit [Adv Docket No. 40].

                   15.      On July 27, 2018, the Debtors filed their cross-motion for summary judgment

         [Adv. Docket No. 49] (the “Cross-Motion”) and brief in support of the Cross-Motion and in

         opposition to the Franchisor’s Motion for Summary Judgment [Adv. Docket No. 50] (the

         “Debtors’ Opening Brief”).4 The Cross-Motion and Debtors’ Opening Brief were accompanied

         by a number of supporting affidavits [Adv. Docket Nos. 51, 52, 53].

                   16.      On July 31, 2018, the Committee and BOA each filed a joinder to the Debtors’

         Cross-Motion [Adv. Docket Nos. 55, 56].

                   17.      On August 10, 2018, the Franchisor filed its reply brief in support of the

         Franchisor’s Motion for Summary Judgment and in opposition to the Debtors’ Cross-Motion

         [Adv. Docket No. 68].

                   18.      On August 17, 2018, the Debtors filed their reply brief in support of the Cross-

         Motion and in opposition to the Franchisor’s Motion for Summary Judgment [Adv. Docket No.




         4
             Capitalized terms used but not herein shall have the meanings given to such terms in the Debtors’ Opening Brief.
01:23656607.9
                                                                    5
                       Case 18-50481-BLS           Doc 90       Filed 10/24/18   Page 6 of 13



         71]. The Committee also filed a response in support of the Cross-Motion and in opposition to

         the Franchisor’s Motion for Summary Judgment [Adv. Docket No. 70].

                19.    On September 12, 2018, the Court heard oral argument on the competing motions

         for summary judgment and took the matter under advisement.

                20.    On September 25, 2018, the Court issued its Opinion [Adv. Docket No. 77]

         granting the Debtors’ Cross-Motion and denying the Franchisor’s Motion for Summary

         Judgment.

                21.    On October 2, 2018, the Debtors submitted a proposed form of judgment order

         under certificate of counsel [Docket No. 78], and the Franchisor submitted a competing form of

         order [Docket No. 79].

                22.    On October 9, 2018, the Franchisor filed a notice of appeal of the Opinion

         [Docket No. 81].

                23.    On October 10, 2018, the Court entered its Order and Final Judgment [Docket

         No. 83] (the “Judgment Order”) that (i) granted the Cross-Motion and entered final judgment for

         the Debtors and against the Franchisor with respect to (a) Count VI of the Debtors’ Answer and

         Counterclaims and (b) all Counts of the Franchisor’s Complaint, (ii) denied the Franchisor’s

         Motion for Summary Judgment, (iii) scheduled a pretrial conference to discuss a schedule for the

         remaining litigation in the adversary proceeding, outstanding or proposed discovery, attorneys’

         fees issues, and any remaining matters.

                                             RELIEF REQUESTED

                24.    By this Motion, the Debtors seek entry of an order (i) awarding the Debtors the

         reasonable attorneys’ fees and expenses attributable to the Adversary Proceeding as of the




01:23656607.9
                                                            6
                          Case 18-50481-BLS                Doc 90       Filed 10/24/18       Page 7 of 13



         Opinion Date in an amount currently estimated to be not less than $1,451,206.58,5 plus

         additional attorneys’ fees and expenses incurred (a) in connection with the enforcement or appeal

         of the Judgment Order and (b) in pursuing this Motion to final resolution, including any appeals,

         and (ii) directing the Franchisor to pay such attorneys’ fees and expenses to the Debtors,

         pursuant to § 19.3 of the Franchise Agreements, within five (5) business days of the entry of an

         order approving this Motion.

                                                      BASIS FOR RELIEF

                  25.      The Debtors are entitled to reasonable attorneys’ fees and expenses attributable to

         the Adversary Proceeding as of the Opinion Date, plus any additional attorneys’ fees and

         expenses incurred (a) in connection with the enforcement or appeal of the Judgment Order (as

         defined below) and (b) in pursuing this Motion to final resolution, including any appeals,



         5
           The Debtors’ reasonable attorneys’ fees and expenses include, but are not limited to, (i) Young Conaway Stargatt
         & Taylor, LLP (“YCST”) attorneys’ fees and costs, (ii) Witmer, Karp, Warner & Ryan LLP (“Witmer Karp”)
         attorneys’ fees and costs, (iii) Prime Clerk LLC (“Prime Clerk”) costs, (v) Kelley Drye & Warren LLP (“Kelley
         Drye”) attorneys’ fees and costs, (vii) Bayard, P.A. (“Bayard”) attorneys’ fees and costs, and (vi) BOA costs. The
         Debtors are responsible for their own professionals’ fees and expenses as well as the Committee’s fees and expenses
         (by operation of the Bankruptcy Code) and BOA’s fees and expenses (by order of the Court). See, e.g., Final Order
         (A) Authorizing Postpetition Use of Cash Collateral, (B) Granting Adequate Protection, and (C) Granting Related
         Relief ¶ 9 [Docket No. 546] (“The reasonable fees and expenses of the Agent shall be payable as set forth in the
         Loan Documents without further notice, motion, or application to, order of, or hearing before this Court . . . .”). The
         current estimate of reasonable attorneys’ fees and expenses is as follows:
                                            Professional      Attorneys’ fees and expenses
                                            YCST                     $1,014,300.00
                                            BOA                          $78,746.00
                                            Witmer Karp                  $95,235.03
                                            Bayard                       $48,534.89
                                            Kelley Drye                 $207,409.05
                                            Prime Clerk                  $6,981.61
                                            Total                       $1,451,206.58

         The Debtors are in the process of determining the full amount of each professional’s attorneys’ fees and expenses
         arising from and attributable to the Adversary Proceeding, and the amounts listed above are subject to increase. In
         addition, for the avoidance of doubt, the Debtors fully reserve any and all rights to seek attorneys’ fees and expenses
         under Section 19.3 of the Franchise Agreement for attorneys’ fees and expenses unrelated to the Adversary
         Proceeding.
01:23656607.9
                                                                    7
                         Case 18-50481-BLS             Doc 90        Filed 10/24/18       Page 8 of 13



         pursuant to Section 19.3 of the Franchise Agreements. Section 19.3 of the Franchise

         Agreements provides, in relevant part, as follows

                 In the event that any party to this Agreement initiates any legal proceeding to
                 construe or enforce any of the terms, conditions and/or provisions of this
                 Agreement, including, but not limited to, its termination provisions and its
                 provisions requiring Franchisee to make certain payments to Franchisor incident
                 to the operation of the Restaurant, or to obtain damages or other relief to which
                 any such party may be entitled by virtue of this Agreement, the prevailing party or
                 parties shall be paid its reasonable attorneys’ fees and expenses by the other party
                 or parties.

         Franchise Agreement § 19.3.6

                 26.      Bankruptcy courts enforce contractual fee-shifting provisions. See, e.g., Travelers

         Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 448 (2007) (“[A]n otherwise

         enforceable contract allocating attorney’s fees (i.e., one that is enforceable under substantive,

         nonbankruptcy law) is allowable in bankruptcy except where the Bankruptcy Code provides

         otherwise.”); In re Filene's Basement, No. 11-13511 KJC, 2013 WL 620288, at *7 (Bankr. D.

         Del. Feb. 19, 2013); In re Crown Books Corp., 269 B.R. 12, 15–16 (Bankr. D. Del. 2001).

         Moreover, “a court will not give a contractual fee provision an unreasonable or hypertechnical

         construction in order to limit its scope to avoid an award of fees.” Robert L. Rossi, Attorneys’

         Fees § 9:11 (3d ed. 2009) (collecting cases). And “[a]ny ambiguities in the interpretation of the

         attorney fee clause of the contract ought to be construed against the drafter.” Fortier v. Dona

         Anna Plaza Partners, 747 F.2d 1324, 1338 (10th Cir. 1984).

                 27.      Given the Court’s order granting the Debtors’ Cross-Motion and denying the

         Franchisor’s Motion for Summary Judgment, the Debtors are clearly the “prevailing party”

         entitled to recover attorneys’ fees and expenses under Section 19.3 of the Franchise Agreements.


         6
           This provision appears in all of the Franchise Agreements. A sample Franchise Agreement is included at tab 1 in
         the Declaration of Michael S. Neiburg in Support of the Debtors’ Cross-Motion for Summary Judgment and
         Opposition to the Franchisor’s Motion for Summary Judgment [Adv. Docket No. 51].
01:23656607.9
                                                                 8
                       Case 18-50481-BLS          Doc 90       Filed 10/24/18   Page 9 of 13



         The Kansas Supreme Court has adopted the definition of “prevailing party” set forth in Black’s

         Law Dictionary: “The party to a suit who successfully prosecutes the action or successfully

         defends against it, prevailing on the main issue, even though not necessarily to the extent of his

         original contention. The one in whose favor the decision or verdict is rendered and judgment

         entered. The party ultimately prevailing when the matter is finally set at rest. With respect to the

         specific question of attorney fees, it has been stated a prevailing party is the person who has an

         affirmative judgment rendered in his favor at the conclusion of the entire case.” Szoboszlay v.

         Glessner, 664 P.2d 1327, 1333 (Kan. 1983) (citations and internal quotation marks omitted)). In

         Glessner, the Kansas Supreme Court reversed the trial court for failing to award attorneys’ fees.

         According to the Glessner court, the plaintiff was still the “prevailing party” even though the

         trial court had reduced his damage award.

                28.     The Third Circuit’s Trade Secret decision is illustrative. In that case, a franchisee

         (“Houston BW”) informed its franchisor (“Trade Secret”) that it intended to pursue arbitration to

         terminate two franchise agreements. Trade Secret thereafter filed chapter 11 and sold its assets

         to Regis. The arbitrator found that Trade Secret had breached the Franchise Agreements and

         awarded Houston BW approximately $317,000. Houston BW filed a motion to recover from

         Regis, which the bankruptcy court granted, and Houston BW sought to recover its attorneys’ fees

         from Regis pursuant to the franchise agreements’ fee-shifting provisions. The fee-shifting

         provision at issue stated: “should any party hereto commence any action or proceeding . . . for

         damages for any alleged breach of any provision hereof, or for a declaration of such party’s

         rights or obligations hereunder, then the prevailing party shall be reimbursed by the losing party

         for all costs and expenses incurred in connection therewith . . . .” In re Trade Secret Inc., 609 F.




01:23656607.9
                                                           9
                         Case 18-50481-BLS               Doc 90       Filed 10/24/18         Page 10 of 13



         App’x 98, 103 (3d Cir. 2015). The bankruptcy court determined that this provision plainly

         entitled Houston BW to its fees and expenses, and the district court affirmed.

                  29.      On appeal, the Third Circuit also affirmed, explaining that “[t]he Franchise

         Agreements are governed by Kansas law, which permits a court to award attorneys’ fees where,

         as here, they are ‘provided for by contract.’” Id. (quoting Farmers Cas. Co. v. Green, 390 F.2d

         188, 192 (10th Cir. 1968)). Rejecting Regis’s “tortured interpretation” of the franchise

         agreements, the Trade Secret court held that the plain language of those agreements entitled

         Houston BW, as the prevailing party, to any fees and expenses incurred in connection with its

         action to collect from Regis. Accordingly, the bankruptcy court had correctly concluded that

         Houston BW was entitled to fees and expenses related to the arbitration award, including, among

         other things, fees related to post-arbitration collection efforts.7

                  30.      As in Trade Secret, the attorneys’ fees and expenses sought herein were

         reasonable in light of the extent and nature of the work attributable to the Adversary Proceeding.

         The hourly rates and corresponding rate structure are consistent and competitive with those of

         other counsel of comparable caliber for counsel for other corporate restructuring and bankruptcy

         matters, as well as similar complex corporate and litigation matters whether in court or

         otherwise, regardless of whether a fee application is required. The applicable hourly rates are set
         7
            The Third Circuit also rejected Regis’s arguments that Houston BW could not recover for (i) fees related to
         proceedings in other jurisdictions and (ii) fees incurred litigating the amount of attorneys’ fees. First, “the Franchise
         Agreement does not prohibit a party from obtaining fees for work performed outside the arbitration that were related
         to it. The only limiting factor imposed therein is the ‘in connection therewith’ language, which is satisfied here
         since Houston’s post-arbitration efforts were to collect the Arbitration Award.” Trade Secret, 609 F. App’x at 104
         n.3; see also Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 560 (1986) (holding that
         “the fact that the work done by counsel [monitoring compliance with consent decree] did not occur in the context of
         traditional judicial litigation does not preclude an award of reasonable attorney’s fees under [the fee-shifting
         provision] for the work done during these portions of the present action”). Second, “Kansas law generally permits
         reimbursement for ‘fees incurred litigating the amount of attorney fees,’ thus the Bankruptcy Court correctly granted
         reimbursement for this activity.” Trade Secret, 609 F. App’x at 104 n.3 (internal citation removed) (quoting Moore
         v. St. Paul Fire Mercury Ins. Co., 3 P.3d 81, 86 (Kan. 2000)). As in Trade Secret, the limitations that the
         Bankruptcy Code imposes on retained professional seeking fees for defending their fee applications are inapplicable
         here given that it is the Debtors, not their professionals, that are entitled to recover their costs. Cf. In re Boomerang
         Tube, Inc., 548 B.R. 69, 73 (Bankr. D. Del. 2016).
01:23656607.9
                                                                    10
                      Case 18-50481-BLS          Doc 90     Filed 10/24/18     Page 11 of 13



         at a level designed to compensate counsel fairly for the work of its attorneys and

         paraprofessionals and to cover fixed and routine expenses. Hourly rates vary with the experience

         and seniority of the individuals assigned.

                31.     The professionals and advisors retained by the Debtors, BOA, and the Committee

         performed their services economically, effectively, and efficiently. Accordingly, the Debtors

         submit that the time expended by these professionals and advisors was reasonable and that the

         Court should (i) award the Debtors attorneys’ fees and expenses in an amount currently

         estimated to be not less than $1,451,206.58, plus additional attorneys’ fees and expenses incurred

         (a) in connection with the enforcement or appeal of the Judgment Order and (b) in pursuing this

         Motion to final resolution, including any appeals, and (ii) order the Franchisor to pay such

         amounts to the Debtors, pursuant to Section 19.3 of the Franchise Agreements, within five (5)

         business days of the entry of an order approving this Motion.

                32.     In sum, it is respectfully submitted that the attorneys’ fees and expenses

         attributable to the Adversary Proceeding were necessary, appropriate and reasonable given the

         complexity and importance of the matter, the time expended, the nature and extent of services

         provided, the value of the services, and the cost of comparable services. The Debtors’ request to

         recover attorneys’ fees and expenses is warranted and should be approved.

                                                      NOTICE

                33.     Notice of this Motion has been provided to (i) counsel to the Franchisor; (ii) the

         Office of the United States Trustee for the District of Delaware; (iii) counsel for Bank of

         America, N.A., as Administrative Agent and Letter of Creditor Issuer; (iv) counsel to the

         Committee; (v) the Professionals (as defined in the Debtors’ Motion for an Administrative

         Order, Pursuant to Sections 105(a) and 331 of the Bankruptcy Code, Bankruptcy Rule 2016(a),


01:23656607.9
                                                          11
                       Case 18-50481-BLS         Doc 90     Filed 10/24/18      Page 12 of 13



         and Local Rule 2016-2, Establishing Procedures for Interim Compensation and Reimbursement

         of Professionals [Docket No. 103]); (vi) the OCPs (as defined in the Debtors’ Motion for an

         Order, Pursuant to Sections 105(a), 327, 328, and 330 of the Bankruptcy Code, Authorizing the

         Debtors to Retain and Compensate Certain Professionals Utilized in the Ordinary Course of

         Business [Docket No. 105]); and (vii) all parties that, as of the filing of this Motion, have

         requested notice in these chapter 11 cases pursuant to Bankruptcy Rule 2002. In light of the

         nature of the relief requested herein, the Debtors submit that no other or further notice is

         necessary.




01:23656607.9
                                                          12
                       Case 18-50481-BLS          Doc 90        Filed 10/24/18   Page 13 of 13



                                                   CONCLUSION

                  WHEREFORE, the Debtors respectfully request that the Court enter the proposed order

         attached hereto as Exhibit A, (i) awarding the Debtors reasonable attorneys’ fees and expenses

         attributable to the Adversary Proceeding as of the Opinion Date, plus additional attorneys’ fees

         and expenses incurred (a) in connection with the enforcement or appeal of the Judgment Order

         and (b) in pursuing this Motion to final resolution, including any appeals, (ii) directing the

         Franchisor to pay such amounts to the Debtors, pursuant to § 19.3 of the Franchise Agreements,

         within five (5) business days of the entry of an order approving this Motion, and (iii) granting

         such other and further relief as is just and proper.


         Dated:    October 24, 2018              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                   Wilmington, Delaware
                                                 /s/ Travis G. Buchanan
                                                 James L. Patton, Jr. (No. 2202)
                                                 M. Blake Cleary (No. 3614)
                                                 John T. Dorsey (No. 2988)
                                                 Travis G. Buchanan (No. 5595)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone:     (302) 571-6600
                                                 Facsimile:     (302) 571-1256

                                                 -and-

                                                 WITMER, KARP, WARNER & RYAN LLP
                                                 Eric H. Karp
                                                 22 Batterymarch Street
                                                 Boston, Massachusetts 02109
                                                 Telephone: (617) 423-7250
                                                 Facsimile:    (617) 423-7251

                                                 Counsel for the Debtors and Debtors in Possession




01:23656607.9
                                                           13
